Citation Nr: 1738962	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-22 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis with patellofemoral syndrome (hereinafter "right knee disability").

2.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis with patellofemoral syndrome and limitation of extension (hereinafter "left knee disability").


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from August 1965 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Regional Office (RO) in Atlanta, Georgia.

In April 2016, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  Additional evidence was received after the hearing and was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c)(2016).

The Board notes, that in accordance with the May 2017 correspondence from the Veteran's representative, that the full 90 days was allotted to the Veteran before the claim was readjudicated following the April 24, 2017 correspondence informing the Veteran that the claim was returning to the Board.  

In May 2016, the claim was remanded for additional development.  On remand, the requested actions were completed by the AOJ; therefore, the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the Board Remand is included in the Duties to Notify and Assist section below.


FINDINGS OF FACT

1.  The preponderance of the evidence does not show limitation of flexion of the right knee to 60 degrees or extension limited to 5 degrees; or recurrent subluxation or lateral instability; or dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joints.

2.  The preponderance of the evidence does not show limitation of flexion of the left knee to 60 degrees or extension limited to 10 degrees; or recurrent subluxation or lateral instability; or dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joints.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261, 5257 (2016).

2.  The criteria for a rating higher than 10 percent for the Veteran's left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261, 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The Veteran's claim concerns the proper disability ratings to be assigned to his service-connected bilateral knee disability and arises from his disagreement with the initial disability rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to these claims is needed under VCAA.

The record also reflects that all relevant treatment and examination records are in the claims folder.  Neither the Veteran nor his representative has identified any outstanding medical evidence. 

The Veteran underwent VA examinations in August 2011 and October 2016 to obtain medical evidence regarding the nature and severity of the bilateral knee disabilities.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the nature, etiology, and severity of any diagnosed conditions.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that the Veteran's, through his representative, questioned the credentials of the August 2011 VA examiner.  As such, the Board remanded the claim for a new examination in May 2016.

The Board concludes that there has been substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran underwent a VA examination in October 2016.  The Board notes that the examination is adequate as it was based on a thorough physical examination and fully addressed the rating criteria that are relevant to rating the Veteran's disabilities on appeal.  Therefore, the Board finds that the remand directives were substantially completed and an additional remand is not required.  See Dyment v. West, 13 Vet. App. 141 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required). 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").

Bilateral Knee Disabilities

The Veteran contends that the bilateral knee disabilities warrant a higher rating evaluation. 

The Veteran's right knee disability has been rated under Diagnostic Codes 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  Here, the first four digits, 5010, represent the diagnostic used to rate traumatic arthritis.  The second four digits after the hyphen, 5260, represent the diagnostic code for rating limitation of flexion.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Additional diagnostic codes are potentially applicable to the claim.  Diagnostic Code 5261 pertains to limitation of leg extension, and provides a noncompensable evaluation where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  Id.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 
 9-2004 (69 Fed. Reg. 59988 (2004)).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. 
§ 4.40.

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In January 2011, the Veteran filed for an increased rating for his service-connected bilateral osteoarthritis, at the time rated at 20 percent disabling.

In August 2011, the Veteran underwent a VA examination to determine the severity of his bilateral knee condition.  The Veteran reported weakness, stiffness, swelling, redness, giving way, lack of endurance, tenderness, pain, and dislocation in the knees.  He indicated he did not experience heat, locking, fatigability, deformity, drainage, effusion, or subluxation in the knees.  The Veteran reported flare-ups precipitated by physical activity that lasted for about four hours and resulted in increased pain.  The Veteran did not know the frequency of the flare-ups or 

On examination, the Veteran's right knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat deformity, malalignment, drainage, sublaxation, or guarding of movement.  Further examination showed no locking pain, genu recurvatum or crepitus.  Range of motion testing in the right knee revealed Flexion of 110 degrees and Extension of 0 degrees that was unchanged after repetitive testing.

The Veteran's left knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat deformity, malalignment, drainage, subluxation, or guarding of movement.  Examination of the left knee revealed crepitus with no locking pain.  Range of motion testing in the right knee revealed Flexion of 130 degrees and Extension of 0 degrees that was unchanged after repetitive testing.

Bilaterally knee stability tests were within normal limits for the anterior and posterior cruciate ligaments, medial and lateral collateral ligaments, and the medial and lateral collateral ligaments and the medial and lateral meniscus.  Both knees showed no signs of sublaxation.

A May 2012 VA treatment record noted full range of motion of the right knee.  It was not tender and there was no swelling or erythema.  

In November 2012, the Veteran underwent a private examination on the bilateral knees.  Range of motion testing in the knees was from 10 to 110 degrees bilaterally and the Veteran complained of pain with full flexion as well as attempt at full extension.  The right knee was cool with a 1 to plus 2 effusion 7.

In February 2014, the Veteran reported to the emergency room with bilateral knee pain after tripping while climbing stairs.  On examination, the Veteran had normal range of motion, no erythema, warmness, swelling, or tenderness.  Bilateral crepitus was noted but the ligaments appeared intact.  The Veteran was prescribed pain medication and knee braces.

In June 2014, the Veteran reported buckling in both knees and that he used a cane to ambulate.  The VA physician noted no effusion.  Range of motion was from 3 to 130 degrees in the right knee and 5 to 110 degrees in the left knee.  The Veteran's knee ligaments were stable bilaterally.  The Veteran was issued a soft knee brace for each knee and a cane.  December 2014 x-rays of the knees showed moderate degenerative joint disease with loose bodies.

At an August 2015 VA appointment, the Veteran denied any recent falls or buckling of the knees.  The Veteran had full strength and range of motion in both knees.  The Veteran had no limp, warm skin, no swelling, and mild effusion.  Range of motion in the knees was from 0 to 120 degrees bilaterally without pain.  The knee joints were cool with a plus 1 effusion.

In March 2016, the Veteran underwent a private medical examination.  The Veteran reported episodic swelling of the left knee but denied any swelling in the right knee.  The Veteran also denied any locking or significant pain at rest in the knees bilaterally.  Examination reflected 0 to 120 degrees of motion without pain bilaterally. Anterior drawer, posterior drawer and Lachman tests were negative.  The knees were stable on varus and valgus stress testing.

In April 2016, the Veteran and his wife testified before the Board.  The Veteran's representative argued a separate rating for instability in the Veteran's knees should be granted under Diagnostic Code 5257.  The representative pointed to the June 2014 report of buckling, February 2014 issuance of a cane, and the April 2014 VA x-ray.  The Veteran reported the right knee buckled up to three times daily, but did not go completely out.  The Veteran testified that he wore his VA-issued knee braces and used his cane for ambulation.

In May 2016, the Board remanded the claim for a new examination.  In October 2016, the Veteran underwent a compensation and pension examination to determine the severity of the service-connected bilateral knee condition.  The Board notes that during the examination testing for pain was conducted on both active and passive motion and in both weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59 (2015); Correia v. McDonald, 28 Vet. App. 158 (2016).  The VA examiner diagnosed the Veteran with bilateral osteoarthritis of the knees.  The Veteran reported bilateral knee pain great in the right than the left.  He reported episodic right knee buckling but stated it did not go out.

On examination, range of motion in the right knee was from 0 to 105 degrees with pain at 80 degrees.  In the left knee, range of motion was from 5 degrees to 120 degrees with no pain.  There was no weakness, fatigability, or incoordination in the bilateral knees.  The Veteran had normal strength and no atrophy in the bilateral lower extremities.  There was no ankylosis, subluxation, instability, or effusion, in the Veteran's knees bilaterally.

In a February 2017 rating decision, the AOJ granted a separate 0 percent evaluation for limitation of extension in the left knee.  The AOJ also rated the Veteran's bilateral osteoarthritis with patellofemoral syndrome separately under diagnostic code 5010-5260, with a separate 10 percent rating assigned for each knee.

Right Knee

As noted above, the Veteran is currently rated at 10 percent for the right knee disability under diagnostic code 5010-5260. The Veteran contends a separate rating for instability in the right knee is warranted.

First, the Board finds that a rating greater than 10 percent for the service-connected right knee disability is not warranted under either Diagnostic Code 5260 or Diagnostic Code 5261.  Diagnostic Code 5260  pertains to limitation of leg flexion, and provides a noncompensable evaluation where extension is limited to 60 degrees.  During the appeal period, the Veteran's right knee flexion was, 110 degrees in August 2011 and November 2012, normal in February 2014, 130 degrees in June 2014, 120 degrees in August 2015, and 105 degrees in October 2016.  Based on the evidence of record, the Veteran's right knee does not warrant a separate rating for limitation of flexion.

As previously stated, Diagnostic Code 5261 pertains to limitation of leg extension, and provides a noncompensable evaluation where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating under these codes requires limitation of flexion of the knee to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260.  The Veteran had had normal extension of the right knee on examination in August 2011, February 2014, August 2015, and October 2016.  The Board noted the November 2012 private examination where extension of 10 degrees was recorded and the June 2014 VA treatment note where extension of 3 degrees was noted.  However, the Board notes that the 2012 private physician noted that the Veteran complained of pain on attempt at full extension suggesting that the Veteran's extension was greater than the 10 degrees noted.  Additionally, because extension measurements prior to and following the November 2012 and June 2014 measurements were normal, the Board concludes these were likely episodic in nature and are not consistent with the majority of the assigned range of motion recordings.

As there has never been any evidence of ankylosis or tibia and fibula impairment, consideration of Diagnostic Code 5256 is not appropriate.

As for instability, the Board note's the representative's argument given during the April 2016 Board hearing that the Veteran is entitled to a separate rating for instability.  As evidence, the Veteran's representative cited to a June 2014 report of buckling, February 2014 issuance of a cane, and the April 2014 VA x-ray.  However, in August 2015 the Veteran denied any buckling of the knees.  The Veteran during his testimony before the Board reported his knee would buckle up to three times a day.  Although the Veteran contends that he experiences "buckling" of the knees, the VA examination reports and private medical records do not reveal any objective evidence of instability of the right knee.  Thus, the Board finds the objective findings on examination of stable knee joints to be more probative than the Veteran's lay assertions of instability.  He is competent to describe the sensation of feeling unsteady due to his knees, but not to provide a diagnosis of subluxation, which can only be made with clinical testing performed by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, a separate rating based on recurrent subluxation or lateral instability of the right knee under Diagnostic Code 5257 is not warranted.

There is no evidence of dislocated semilunar cartilage, and the Veteran has not asserted that he experiences symptoms of dislocated semilunar cartilage such as "popping" and "locking" of the knee.  Thus, a higher evaluation is not warranted under Diagnostic Code 5258.

The Board has also considered the Veteran's statements that describe his pain and discomfort.  The Board finds those statements to be competent and credible; however, the medical evidence does not reflect that the Veteran's subjective reports of knee pain and weakness caused functional loss sufficient to warrant a disability rating in excess of 10 percent.  See 38 C.F.R. § 4.40; DeLuca, supra.  Although the Board is sympathetic to the Veteran's credible account of pain and limitation of activities, his symptoms are already contemplated by the 10 percent ratings presently assigned.

In summary, the Board finds that an evaluation in excess of 10 percent is not warranted for the right knee at any time during the course of the appeal.

Left Knee

As noted above, the Veteran has two separate ratings for the left knee.  The Veteran is currently rated at 10 percent for the left knee disability under diagnostic code 5010-5260.  The Veteran is also rated at 0 percent for the left knee due to limitation of extension under diagnostic code 5261.

The Board finds that a rating greater than 10 percent for the service-connected left knee disability is not warranted under Diagnostic Code 5260, and that a compensable rating is not appropriate under Diagnostic Code 5261.  Diagnostic Code 5260 pertains to limitation of leg flexion, and provides a noncompensable evaluation where extension is limited to 60 degrees.  A 20 percent rating under this code requires limitation of flexion of the knee to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260.  Flexion of the Veteran's left knee was 110 degrees in August 2011 and November 2012, normal in February 2014, 110 degrees in June 2014, and 120 degrees in both August 2015 and October 2016.  Based on the evidence of record, the Veteran's left knee does not warrant a separate rating for limitation of flexion.

As previously mentioned, the Veteran was awarded a separate rating for limitation of extension under Diagnostic Code 5261.  As above, the Board noted the November 2012 private examination where extension of 10 degrees was recorded and the June 2014 VA treatment note where extension of 5 degrees was noted.  However, unlike the right knee, the Veteran has had subsequent extension measurements of 5 degrees in the left knee.  Specifically, during the October 2016 VA examination the Veteran's left knee extension was 5 degrees.  A 10 percent rating is not warranted because left knee extension has not been shown limited to 10 degrees by a preponderance of the evidence.

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, Burton, and DeLuca.  However, the 10 percent rating for the knee disabilities under Diagnostic Codes 5010-5260 contemplates the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  Additionally, VA examiners specifically performed repetitive testing and considered the effects of pain.  In other words, even factoring the effect of pain and repetitive motion, the functional limitation does not more nearly approximate limitation of flexion to 30 degrees to warrant a higher rating.  Accordingly, consideration of other factors of functional limitation does not support the grant of a higher rating than the 10 percent ratings already assigned.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Veteran reported no instability in the left knee during the appeal period.  Thus, a separate rating based on recurrent subluxation or lateral instability of the left knee under Diagnostic Code 5257 is not warranted.

Similarly, the Veteran has reported no "popping" or "locking" sensation in the left knee.  Further, there have been no objective findings of effusion in the left knee.  Diagnostic Code 5258 requires a clinical finding of dislocated semilunar cartilage "with frequent episodes of 'locking' pain, and effusion into the joint."  38 C.F.R. § 4.71a, Diagnostic Code 5258 (emphasis added).  As noted, no evidence of dislocated semilunar cartilage was found upon physical examination or x-ray imaging.  Effusion and pain without dislocated semilunar cartilage does not meet the criteria for a higher evaluation under Diagnostic Code 5258.

As there has never been any evidence of ankylosis, cartilage removal, or tibia and fibula impairment, consideration of Diagnostic Codes 5256 and 5259 is not appropriate.

In sum, the medical evidence does not reflect that the Veteran's subjective reports of knee pain and weakness caused functional loss sufficient to warrant a disability rating in excess of 10 percent in left knee.  See 38 C.F.R. § 4.40; DeLuca, supra.  The Veteran's subjective complaints of pain and weakness are adequately addressed by the 10 percent rating presently assigned and the Veteran's current level of limitation of extension in the left knee are also adequately reflected by the currently assigned noncompensable rating.  Therefore, the Board finds that an initial evaluation in excess of 10 percent is not warranted for the right knee at any time during the course of the appeal.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  At the April 2016 Board Hearing, he reported that he is currently retired due to age and not in receipt of any Social Security due to a disability.  Accordingly, a claim for TDIU has not been raised.

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's disabilities is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating in this case is adequate.  The Veteran's complaints of pain, limitation of motion, and activity limitation are contemplated in the regulations for evaluating his disability such as 38 C.F.R. § 4.40, 4.45.  The applicable diagnostic criteria consider such symptoms, and as discussed above, the Board has found that the weight of the evidence does not demonstrate that the Veteran's knee disabilities meet or more closely approximates the next higher rating under any of the applicable diagnostic codes for the period on appeal.  Additionally, there is no indication that the collective impact or combined effect of multiple service-connected disabilities presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The rating criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disabilities.  See 38 C.F.R. § 4.71a (2015).  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for a right knee disability is denied.

Entitlement to an initial disability rating in excess of 10 percent for a left knee disability is denied.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


